          Case 19-15014          Doc 7       Filed 05/28/19 Entered 05/28/19 09:37:20                          Desc Notice of
                                                Deficiency Ch 7 Page 1 of 1
Form defntc7

                                         UNITED STATES BANKRUPTCY COURT
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604

In Re:
Tabatha R. Bivens                                                       Case No. : 19−15014
22418 Butterfield Rd., Apt. 306                                         Chapter : 7
Richton Park, IL 60471                                                  Judge :    Jacqueline P. Cox
SSN: xxx−xx−3056 EIN: N.A.



                            NOTICE OF DEFICIENCY: POSSIBLE DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed. The deadline in this case is: June 7, 2019.
      The Clerk has determined that you have failed to file or complete the following required documents:
· None.


      If you do not complete and file these documents, your case will be dismissed on the 45th day after your case was filed.

      The following additional documents were also due at the time of filing and are missing or deficient:

· Statement About Your Social Security Numbers (Form 121).


                                                                      FOR THE COURT

Dated: May 28, 2019                                                   Jeffrey P. Allsteadt, Clerk
                                                                      United States Bankruptcy Court
